Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
	This application claims benefit of foreign application CN201911393441.1, filed December 30, 2019.  Claims 1-10 are pending in this application and examined on the merits herein.

Claim interpretation
	The claims refer to a compound trezastilbenoside whose structure is provided in paragraph 6 of the specification as originally filed.  A review of the prior art indicates that this compound is more commonly referred to as piceatannol-3’-O-beta-D-glucopyranoside.  Therefore these two chemical names are considered to be synonymous and references to piceatannol-3’-O-beta-D-glucopyranoside in the prior art are considered to be disclosures of trezastilbenoside.  See for example PUBCHEM CID 11968990, included with PTO-892.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a product of nature without significantly more. The claim(s) recite(s) a product for treating and/or preventing fatty liver disease comprising trezastilbenoside. This judicial exception is not integrated into a practical application because while this claim describes an intended use of the claimed composition, this intended use does not actually impose any practical limitations on the actual form of the composition. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because while the claims generically describes the product as a food product, a health product, or a medicament, and as comprising a pharmaceutically acceptable carrier, these limitations are extremely generic and do not actually affect the scope of compositions included in the claim.  Still further, these limitations are optional and therefore cannot in any case distinguish the claim from the naturally occurring compound.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 9 claims a medicament which is described as being “provided as various acceptable dosage forms.” The use of the plural in this context implies that the medicament might be required to be included as more than one unit doses which differ in their dosage form from one another, creating confusion as to the scope of this claim.  Furthermore claim 9 also includes a limitation stating that the dosage forms preferably include certain options, creating further confusion as to whether or not this further limitation recites a required element of the claim.
	Claim 10 claims a product comprising trezastilbenoside.  However, the claim then includes two additional limitations stating that preferably the product is selected from certain options.  It is unclear whether or not these preferred elements define further required limitations of the claim scope, rendering claim 10 indefinite.  Additionally, the first preferred limitation states that the product preferably includes “a food product, a health product, and a medicament.” This construction implies that the claim might require that the product simultaneously be a food product, a health product, and a medicament at the same time, further confusing the scope of the claim.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of treating or reducing the likelihood of non-alcoholic fatty liver disease, does not reasonably provide enablement for a method of preventing non-alcoholic fatty liver disease.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
The Applicant’s attention is drawn to In re Wands, 8 USPQ2d 1400 (CAFC1988) at 1404 where the court set forth eight factors to consider when assessing if a disclosure would have required undue experimentation.  Citing Ex parte Forman, 230 USPQ 546 (BdApls 1986) at 547 the court recited eight factors:
(1) The nature of the invention; (2) the state of the prior art; (3) the relative skill of those in the art; (4) the predictability or unpredictability of the art; (5) the breadth of the claims; (6) the amount of direction or guidance presented; (7) the presence or absence of working examples; and (8) the quantity of experimentation necessary.
	Nature of the invention:  The claimed invention is directed to a method for treating or preventing disease.  For the sake of claim interpretation, “preventing” disease is interpreted as including administering the claimed compound to a subject not suffering form non-alcoholic fatty liver disease in such a manner that the subject does not experience NAFLD in the future.
	The state of the prior art:  It is generally known in the art that chronic health factors such as obesity, diabetes, insulin resistance, dyslipidemia, and metabolic syndrome contribute to NAFLD.  (See for example Tacke et al., included with PTO-892, p. 2 left column last paragraph) Both lifestyle modification and antifibrotic therapy are disclosed as being part of the treatment of this condition. (p. 2 right column third paragraph) A reliably effective preventative therapy for preemptively blocking the initial occurrence of fibrosis is not known in the art.
	Furthermore as discussed by Verweij et al. (Reference included with PTO-892) there is disagreement in the field of public health as to the ethical considerations involved in preventative medicine. (p. 26 second and third paragraphs) Administration of a drug or other treatment with potential harms to an otherwise healthy subject is often regarded as unwarranted if its only benefit is to potentially prevent a hjypothetical future disease. (See e.g. section 3.4 pp. 36-40)
	The relative skill of those in the art:  The relative skill of those in the art is high.
	The predictability or unpredictability of the art:  As disclosed by Tacke et al., multiple factors influence the development and progression of NAFLD.  It is therefore unpredictable as to which subjects will develop NAFLD in the future, and medical therapies for NAFLD are generally given to subjects already displaying liver fibrosis, rather than to healthy subjects who might develop NAFLD in the future.
	The Breadth of the claims:  As written, the claims are directed to prevention of NAFLD, which is interpreted as including administering a treatment to any subject in the hope of forestalling development of NAFLD in the future.  Nothing in Applicant’s disclosure indicates that preventing is being given any specific definition for the purposes of this application.
	The amount of direction or guidance presented and the presence or absence of working examples:  Applicant’s disclosure describes trezastilbenoside as being useful generally for “treating and/or preventing” non-alcoholic fatty liver disease.  The examples on pp. 7-12 of the specification show that this compound exerts a lipid-lowering effect and can inhibit the pathological changes involved in fatty liver and liver fibrosis.  However, the disclosure does not provide any evidence or examples of preventative administration of the compound to healthy subjects, as opposed to animals suffering from deliberately diet-induced fatty liver.
The quantity of experimentation necessary:  In order to carry out the claimed preventative methods, one of ordinary skill in the art would need to develop specifically preventative methods from scratch with no assistance from Applicant’s declaration beyond the general idea that trezastilbenoside possesses lipid lowering and antifibrotic effects.  Because NAFLD is caused by multiple complex factors, determining which healthy patients would benefit from this therapy would be difficult and unpredictable based on the state of the art, and any treatment is likely to be imperfectly effective given the influence of other factors such as genetic predisposition, diet, or obesity.
Genentech, 108 F.3d at 1366, sates that, “a patent is not a hunting license.  It is not a reward for search, but compensation for its successful conclusion.” And “patent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable.”
Therefore, in view of the Wands factors, as discussed above, particularly the state of the art ant the lack of guidance or working examples, Applicants fail to provide information sufficient to practice the claimed invention for the prevention of non-alcoholic fatty liver disease.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al. (Foreign application CN1294912, Reference and English machine translation included with PTO-892)
	Independent claim 1 is directed to a method of treating and/or preventing non-alcoholic fatty liver disease in a subject in need thereof comprising administering trezastilbenoside (i.e. piceatannol 3’-O-glucoside) to the subject.  Dependent claims 2-6 recite various intended results of the claimed method but add no concrete limitations to the actual steps performed.  Dependent claims 7-10 recite various possible physical forms in which the trezastilbenoside can be administered.
	Wang et al. discloses compounds for lowering blood sugar which include compounds of the claimed structure of trezastilbenoside or picetannol-3’-O-glucoside. (p. 1 bottom half of page, see especially the chemical structure wherein R1 = -O-glucosyl and R2=R3=H) These compounds can be prepared as medicaments including tablets, capsules, granules, and injections, which would meet the requirements of present claims 7-10. (p. 2 first paragraph) They can further be administered to a subject to lower blood sugar and treat conditions including diabetes. (p. 2 second paragraph) One particular compound described is the claimed compound picetannol-3’-O-beta-D-glucopyranoside. (paragraph bridging pp. 2-3) Regarding present claim 10, a pharmaceutical composition as described by Wang anticipates the claimed composition.
	Wang et al. does not specifically describe a method of preventing non-alcoholic fatty liver in a subject.  However, this effect is considered to be inherent in the disclosure of Wang as evidence d by Chen et al. (Reference included with PTO-892) Specifically, Chen et al. discloses the hypoglycemic stilbene glucoside rhaponticin. (p. 473 figure 1) This compound was administered to a mouse model of type 2 diabetes, and the effect of blood glucose, cardiac, and liver function was measured. (p. 473 left column third paragraph) Diabetic mice displayed liver steatosis and fibrosis, and decreased liver function, which was reversed with administration of the hypoglycemic agents rhaponticin or glimepiride. (p. 474 left column second paragraph, also p. 475 table 1 and p. 476 figure 5) In view of the effects of glucose-lowering therapy on liver pathology in diabetic subjects, administering the claimed compound to a diabetic subject to lower blood sugar would inherently also carry out the effect of “treating and/or preventing” non-alcoholic fatty liver disease.  Either the patient would already be suffering liver steatosis and/or fibrosis, in which case these conditions would inherently be treated by lowering blood sugar, or the patient would not have developed these conditions, in which the method falls under the scope of preventing NAFLD since type 2 diabetes carries a risk of progressing to liver steatosis and fibrosis.
	Therefore Wang et al. inherently anticipates the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (CN1294912, Reference included with PTO-892) in view of Chen et al. (Reference included with PTO-892)
	The disclosures of Wang et al. and Chen et al. are discussed above.  While Wang et al. is seen to inherently anticipate methods of treating and/or preventing non-alcoholic fatty liver when the claimed compound, even assuming for the sake of argument that the claims are interpreted or amended in such a manner that this is not the case, it would have been obvious to one of ordinary skill in the art at the time of the invention to administer trezastilbenoside to a diabetic subject suffering from non-alcoholic fatty liver in such a way that the fatty liver is treated.  One of ordinary skill in the art would have seen the disclosure of Chen as suggesting administering hypoglycemic compounds including stilbene glycosides to this subject population with the expectation that doing so would improve both blood sugar and liver steatosis.
	Therefore the invention taken as a whole is prima facie obvious.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Shin et al. (PCT international publication WO2014/178554, reference and English machine translation included with PTO-892) in view of Woo et al. (Reference included with PTO-892)
	Independent claim 1 is directed to a method of treating and/or preventing non-alcoholic fatty liver disease in a subject in need thereof comprising administering trezastilbenoside (i.e. piceatannol 3’-O-glucoside) to the subject.  Dependent claims 2-6 recite various intended results of the claimed method but add no concrete limitations to the actual steps performed.  Dependent claims 7-10 recite various possible physical forms in which the trezastilbenoside can be administered.
	Shin et al. discloses methods of treating and/or preventing obesity and fatty liver comprising administering an arginase inhibitor to a subject in need thereof. (p. 2 paragraph 13) Shin et al. further discloses pharmaceutical compositions and functional foods comprising an arginase inhibitor for use in said methods. (p. 2 paragraph 14 – p. 3 paragraph 17) Shin et al. does not disclose such methods wherein the arginase inhibitor is trezastilbenoside/picetannol-3’-O-beta-D-glucopyranoside.
	Woo et al. discloses that picetannol-3’-O-beta-D-glucopyranoside is an inhibitor of arginase. (p. 526 left column) It wherefore would have been obvious to one of ordinary skill in the art at the time of the invention to administer picetannol-3’-O-beta-D-glucopyranoside as the arginase inhibitor in the method described by Shin et al.  One of ordinary skill in the art would have been motivated to use this compound based on a rational of simple substitution of one equivalent element for another, as Shin et al. generally discloses that arginase inhibitors are useful for this purpose.
	Therefore the invention taken as a whole is prima facie obvious.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 10 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3 of U.S. Patent No. 10307453. (Cited in PTO-892, herein referred to as ‘453) Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 and 3 of ‘453 inherently anticipate present claim 10.
	Specifically, claim 1 of ‘453 claims a method of extracting stilbenoid compounds from a medicinal material.  Claim 3 of ‘453 further specifies that the medicinal material is Rheum lhasanense, Rheum hotaoense, Rheum australe, or Rheum likiangense.  The claims of ‘453 do not specifically describe the identity of the individual stilbenes extracted from these species.  However, as disclosed on p. 3 paragraph 5 of the present specification, trezastilbenoside is present In Rheum lhasanense.  Therefore the product produced by extracting stilbenese form R. lhasanense as claimed by ‘453 would inherently comprise this compound, anticipating present claim 10.

Claims 1-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 6-11 of copending Application No. 17/136282 (reference application, US pre-grant publication 2021/0196736, cited in PTO-892, herein referred to as ‘282). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ‘282 anticipate the claimed invention.
Claims 9-10 of ‘282 claim a pharmaceutical product comprising trezastilbenoside, which anticipates present claim 10.  Claim 1 of ‘282 claims a method of treating a respiratory disease with a cough comprising administering trezastilbenoside to a subject in need thereof.  Dependent claims 6-8 and 11 of ‘282 further define the form of the composition being administered in the same manner as present claims 7-9.  While the claims of ‘282 do not specifically describe the method as one of preventing non-alcoholic fatty liver, the broadest reasonable interpretation of the scope of the term “preventing” in present claim 1 encompasses administering this active agent to any subject, as this would inherently result in an inhibition of any future occurrence of fatty liver.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
	No claims are allowed in this action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC OLSON whose telephone number is (571)272-9051. The examiner can normally be reached M-F 6am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC OLSON/Primary Examiner, Art Unit 1623                                                                                                                                                                                                        10/7/2022